Case 1:20-cv-00428-DDD-JPM Document 9 Filed 04/06/20 Page 1 of 1 PageID #: 3



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA

                                              ORDER


       In order to give the Court time to consider the matter, the petitioner shall not be moved

outside the Western District of Louisiana without providing the Court 48 hours advance notice of

the move and the reason therefor. Any such 48-hour notice period shall commence at the date

and time such notice is filed and expire 48 hours later, except “[i]f the period would end on a

Saturday, Sunday, or legal holiday, the period continues to run until the same time on the next

day that is not a Saturday, Sunday, or legal holiday.” Fed. R. Civ. P. 6(a)(2)(C).


Dated: April 6, 2020


                                                                       /s/ - Dee D. Drell
                                                                     U.S. District Court Judge
